UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 18, 2009 RISKMETRICS GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 001-33928 20-8175809 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) One Chase Manhattan Plaza, 44th Floor New York, New York10005 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code:(212) 981-7475 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; On September 18, 2009, Gregg Berman, who serves as the Co-Head of the Risk business of RiskMetrics Group, Inc., announced his resignation to accept a position with the United States Securities and Exchange Commission. His resignation is expected to be effective as of September 23, 2009. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 21, 2009 RISKMETRICS GROUP, INC. By:/s/ Ethan Berman Name: Ethan Berman Title: Chief Executive Officer
